Citation Nr: 0023356	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The Board remanded this matter to the 
RO in January 1999 for additional development.  The RO, 
having complied with the instructions on remand, returned the 
matter to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's Crohn's disease is productive of moderately 
severe symptoms, including diarrhea and pain, with frequent 
exacerbations.

3.  The veteran's Crohn's disease is not characterized by 
severe symptoms, such as malnutrition, with numerous attacks 
a year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7323 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist her in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for Crohn's disease in an October 1984 rating 
decision and assigned a 10 percent disability evaluation 
effective from July 1984.  The RO subsequently increased the 
assigned evaluation to 30 percent effective from June 1996.  
The veteran has expressed disagreement with this rating.

VA outpatient records include a June 1996 abdominal 
ultrasound that showed no evidence of gallstones or biliary 
obstruction.  In July 1996, the veteran reported some right 
upper quadrant pain, occasional diarrhea, fatigue, and 
heartburn.  The abdomen exhibited some right upper quadrant 
tenderness, but the sonogram and small bowel series were 
negative.  The veteran was assessed with Crohn's disease in 
remission.

During a VA examination in September 1996, the veteran 
complained of constant right lower quadrant pain, 
arthralgias, intermittent fevers, occasional nausea, constant 
fatigue, and diarrhea.  The diarrhea was characterized by 
loose stools 2 to 4 times per day, usually after meals, and 
occasionally awakening the veteran.  Upon examination, the 
abdomen was obese and soft, with marked tenderness at the 
right lower quadrant, and no mass or organomegaly.  Based 
upon a complete blood count performed in June 1996, the 
veteran was determined not to be anemic.  She was also found 
not to be malnourished, as she was obese.  The examiner also 
referred to a normal upper gastrointestinal series and a 
negative sonogram performed in May 1996.  The veteran was 
diagnosed with Crohn's disease, status post small bowel 
resection and lysis of adhesions, with persistent 
symptomatology of diarrhea and right upper quadrant pain.

VA outpatient records from August 1997 show that the veteran 
reported an exacerbation of symptoms and was prescribed 
prednisone.  A small bowel series performed at the time 
showed normal progression of the small bowel, with no 
intestinal obstruction and no evidence of Crohn's disease.  
In January 1999, the veteran reported right lower quadrant 
pain, diarrhea, and less fatigue.  Physical examination found 
right upper and lower quadrant tenderness.  The veteran was 
assessed with Crohn's disease responding somewhat to 
colestipol.

Medical records of John Owen, M.D., include a May 1996 
consultation.  The veteran complained of right-sided 
abdominal pain, diarrhea, fatigue, and some nausea.  The 
abdomen was soft and nontender, and the physical examination 
was essentially negative.  In a letter dated June 1996, 
Terrence W. Coleman, M.D., stated that the veteran was 
previously diagnosed with Crohn's disease but that it was 
unclear whether she had active disease during subsequent 
surgeries for adhesions.  The veteran was currently on 
prescription medication and a vitamin supplement.  She had 8 
to 10 loose stools per day.  The letter referred to the 
negative upper gastrointestinal series in May 1996 that 
showed no evidence of Crohn's disease.

In July 1996, the veteran reported some improvement with 
increased medication.  She was diagnosed with Crohn's disease 
and pernicious anemia.  She continued to be assessed with 
these disorders through June 1998 and received B12 
injections.  In July 1997, she experienced a flare-up of 
symptoms and was prescribed Prednisone.  Her abdomen was soft 
and distended, and bowel sounds were high pitched and rushed.  
She was assessed with Crohn's disease with acute flare.  In 
April 1998, she was diagnosed with pernicious anemia and 
Crohn's disease; however, the complete blood count was 
normal.

The veteran's Crohn's disease has been awarded a 30 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (1999).  Under this Diagnostic Code, 
ulcerative colitis is rated at 30 percent when it is 
characterized as moderately severe with frequent 
exacerbations.  For an increased rating to 60 percent, it 
must be severe, with numerous attacks a year and 
malnutrition, the health only fair during remissions.  38 
C.F.R. § 4.114, Diagnostic Code 7323 (1999).

Based upon the aforementioned evidence, the Board finds that 
the preponderance of the evidence is against the assignment 
of the next higher evaluation.  The veteran's overall 
disability picture more closely fulfills the criteria for a 
30 percent rating in that her symptoms are moderately severe 
and she has frequent attacks.  On the contrary, the medical 
records do not document the occurrence of numerous attacks a 
year or the presence of malnutrition.

The Board recognizes that the veteran's private physician has 
diagnosed her with anemia.  However, this diagnosis is not 
supported by the medical evidence of record.  All blood tests 
are negative for anemia and the VA examiner specifically 
found that the veteran was neither anemic nor malnourished.  
The Board also observes that all diagnostic testing performed 
during the past few years has failed to identify the presence 
of Crohn's disease.  Accordingly, the Board finds that the 
requirements for the next higher evaluation have not been met 
and the benefit sought on appeal must be denied.

The Board has considered alternative Diagnostic Codes, 
including Diagnostic Code 7319 for irritable colon syndrome, 
but finds that none provide a basis for a higher evaluation.  
In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1999) have 
been considered whether or not they were raised by the 
veteran as required by the holding of the United States Court 
of Appeals for Veterans Claims in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991), including the provisions of 38 
C.F.R. § 3.321(b)(1) (1999).  The Board, as did the RO, finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 30 percent for Crohn's disease is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

